AO 245C (Rev. ) Amended Judgment in a Criminal Case                                                                  (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                             UNITED STATES DISTRICT COURT
                                                           __________ DistrictofofTennessee
                                                               Middle District     __________
                UNITED STATES OF AMERICA                                         )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                       v.                                        )
                                                                                 )   Case Number: 3-09-00047-04
                          HERMAN MAJORS                                          )
                                                                                     USM Number: 17433-075
                                            6/25/2012
                                                                                 )
Date of Original Judgment:                                                           Michael C. Holley
                                            (Or Date of Last Amended Judgment)
                                                                                 )   Defendant’s Attorney
                                                                                 )
Reason for Amendment:
                                                                                 )
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
                                                                                 )   G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                                 )
                                                                                     G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                            Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                                 )   ✔ Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
G   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                 )   G
G   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                 )
                                                                                         to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

                                                                                 )   G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                                 )       G 18 U.S.C. § 3559(c)(7)
                                                                                     G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       One of the Superseding Indictment
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense                                                                 Offense Ended                   Count
 21 U.S.C. 846                        Conspiracy to Distribute and Possess with Intent to                               12/1/2006                       1

                                      Distribute 5 Kilograms or More of a Mixture and Substance
                                      Containing a Detectable Amount of Cocaine
       The defendant is sentenced as provided in pages 2 through                     2          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 6/25/2012
                                                                                Date of Imposition of Judgment


                                                                                     Signature of Judge
                                                                                      Waverly D. Crenshaw, Jr.                  Chief U.S. District Judge
                                                                                     Name and Title of Judge
                                                                                         1/2/2020
                                                                                     Date
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of          2
DEFENDANT: HERMAN MAJORS
CASE NUMBER: 3-09-00047-04

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
324 months followed by 5 years of supervised release. In all other respects, the Judgment entered 6/25/2012 remains in
effect.



G       The court makes the following recommendations to the Bureau of Prisons:




G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
